Citation Nr: 1142847	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent prior to October 8, 2008 and a disability rating greater than 30 percent beginning October 8, 2008 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was previously represented by the North Carolina Department of Veterans Affairs (NCDVA).  In March 2008 the Veteran withdrew NCDVA as his accredited representative.


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity with such symptoms as constricted/restricted affect; depressed and anxious mood; sleep disturbances; avoidance behavior; intrusive thoughts; flashbacks; and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is service connected for the following disabilities:  PTSD, now evaluated as 50 percent disabling throughout the course of appeal; diabetes with early nephropathy, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling.  A combined disability evaluation of 70 percent is in effect. 

3.  The Veteran meets the schedular requirements for assignment of a TDIU but the service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 50 percent for PTSD prior to October 8, 2008 have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC)  9411 (2011).

2.  The criteria for a 50 percent rating, but no more, for PTSD beginning October 8, 2008, have been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 9411 (2011).

3.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected PTSD is more disabling than rated both prior to and beginning October 8, 2008.  He also contends that he is unable to maintain substantially gainful employment as a result of his service-connected conditions.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

1.  PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.71a, DC 9411.  Under that code, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In this case, there are two periods of time at issue: prior to October 8, 2008, for which the RO assigned a 50 percent rating for PTSD; and from October 8, 2008, to the present, for which the RO assigned a 30 percent rating.  The Board will consider the proper evaluation to be assigned for both time periods.

a.  Prior to October 8, 2008

Evidence relevant to the severity of the Veteran's PTSD prior to October 8, 2008 includes private treatment records from Goldsboro Psychiatric Clinic dated from April 2004 to June 2008.  In an April 2004 statement Dr. J.C.L. wrote that the Veteran suffered from PTSD symptoms including frequent intrusive thoughts, distressing dreams, flashbacks, distress at exposure to triggers which remind him of past trauma, avoidance of conversations about past service, estrangement and detachment from others, chronic sleep disturbance, irritability and anger outbursts, concentration and memory problems, hypervigilance, and exaggerated startle response.  The Veteran reported disturbed sleep every night.  He reported very frequent irritability and anger outbursts.  During his free time he preferred to spend time quiet time at home alone.  He preferred not to socialize.  He avoided movies or other triggers which remind him of past service.  He was unable to tolerate people standing behind him.  His response was severely exaggerated.  In addition, the Veteran reported intermittent depressed mood, thoughts of death, and crying spells.  He also reported frequent panic attacks or panic symptoms.  Symptoms included sweating, shaking, and severe anxiety.  These attacks occurred as often as once or twice a day.  The Veteran also reported frequent auditory and visual illusions and hallucinations.  He frequently saw shadows or movements in his peripheral vision and frequently heard is name called or heard children crying.  He reported that he had been married for 36 years and worked as a barber.  

On mental status examination the Veteran was cooperative, dressed normally, and had normal speech.  He had a depressed and anxious mood and a restricted affect.  Thought process was linear and there were no hallucinations or delusions.  There was also no suicidal or homicidal ideation.  Judgment, insight, and attention were fair.  Dr. J.C.L. prescribed several medications to target both anxiety and depressive symptoms as well as insomnia and nightmares.  Dr. J.C.L. also wrote that due to the Veteran's PTSD, the Veteran was severely compromised in his ability to sustain social relationships.  He was also severely compromised in his ability to sustain work relationships.  Therefore, Dr. J.C.L. opined that the Veteran was permanently disabled.  

Private treatment records dated in May 2004, August 2004, November 2004, and February 2005 show similar findings.  Significantly these reports show that on mental status examination the Veteran was slightly anxious and had a restricted affect.  There was also no suicidal or homicidal ideation at any of these times.  

Also of record are VA outpatient treatment records dated from February 2004 to the October 2008.  These records primarily pertain to the Veteran's physical disorders.  

b.  Beginning October 8, 2008

Evidence relevant to the severity of the Veteran's PTSD beginning October 8, 2008 includes VA psychiatric examination reports dated in October 2008 and February 2011.  During the October 2008 VA examination the Veteran reported that, since his return from Vietnam, he experienced intrusive memories, flashbacks, and nightmares.  He indicated that they used to occur almost daily, but have lessened to weekly since being on medication treatment.  He also reported significant avoidance symptoms, particularly avoiding all television programs with any form of violent content, and avoided talking about the past, hated to see people in military uniforms, and felt emotionally detached from others.  He often isolated himself and preferred to be alone.  He experienced increased arousal in the form of irritability that had manifested itself in violent aggression in the past.  Also with exaggerated startle, especially when others walk up from behind.  Also with sleep disturbances and hypervigilance, as he heard sounds and saw flashes that others did not, which was worse at night.  With regard to functional status, the examiner indicated that the Veteran had a moderate overall degree of functional impairment from his PTSD.  He worked part-time as a barber, but left work abruptly when he perceived any threats or felt stressed out.  In the past, he had had physical confrontations with coworkers.  He functioned better at home with his wife, as it appeared that during their 40 years of marriage, she had learned ways to minimize his aggravation and allow him to be alone often. 

The Veteran reported that he received private treatment for his PTSD at Goldsboro.  Overall, he continued to experience symptoms of PTSD but felt that it had improved over the years since starting treatment in 2004.  He denied suicidal or homicidal ideation and indicated that he had been abstinent from alcohol for the past 25 years.  He did not abuse drugs and slept five hours per night with the help of medication, prior to that he was sleeping only three hours per night.  He indicated that he had two adult children and one grandchild.  

On mental status examination the Veteran had fair-poor eye contact and psychomotor slowing.  There was increased speech latency.  His mood was "a little bit better" and his affect was constricted.  With regard to thought process the Veteran had difficulty expressing thoughts and emotions at times.  He appeared a little guarded and disinterested.  Though content revealed some general paranoia.  He denied suicidal or homicidal ideation.  He described hearing sounds and seeing flashes, worse at night, consistent with hypervigilance.  Insight and judgment were fair and cognition was intact.  Mini-mental status examination showed a score of 30/30.  

During the February 2011 VA examination the Veteran reported that he was treated for his PTSD approximately two times per year at Goldsboro.  The Veteran indicated that he took several medications for his PTSD and that these medications are "somewhat" helpful, but noted that when he is exposed to a stressor trigger he has difficulty coping with his reexperiencing symptoms and hyperarousal.  He reported occasional depressive symptoms since his last examination with mild intensity.  A majority of these endorsed symptoms appeared to be related to his PTSD diagnosis (e.g., emotional numbing), and therefore did not indicate a separate diagnosis at the time of the examination.  The Veteran denied suicidal ideation, plan, or intent.  There was no evidence of a thought disorder or psychotic symptoms.  

The Veteran reported that he had been married to his wife for 40 years and had two grown children whom he maintained close contact with.  He spent the majority of the time with his wife doing various housework or work at their church.  He denied having friends outside his family with whom he interacts with on a regular basis.  He worked on engines but noted that his right hand arthritis severely limited his ability to perform tasks and hobbies.  There was no history of suicide attempts, violence/assaultiveness, alcohol or substance abuse.  

On psychiatric examination the Veteran was clean and casually dressed.  Both psychomotor activity and speech were unremarkable.  His attitude towards the examiner was cooperative and his affect normal.  Mood was described as euthymic.  With regard to attention the Veteran was able to complete serial 7's, though with notable slowed processing.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  There were no delusions and judgment and insight were fair.  Intelligence was average.  The Veteran reported mild sleep difficulties, noting he averaged six hours of sleep per night with one to two wakings per night.  He noted that after a trigger of his stressor, he had more difficulty with nightmares and staying asleep for the days following the trigger exposure.  There were no hallucinations and there was no inappropriate behavior.  The Veteran interpreted proverbs appropriately and there were was no evidence of obsessive/ritualistic behavior or panic attacks.  There were also no homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Memory appeared grossly intact, although, notably this was not formally assessed during the evaluation.  

The Veteran reported recurrent intrusive and distressing recollections of traumatic events, including images, thoughts, or perceptions.  He also reported recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The Veteran reported avoiding thoughts, feelings, or conversations associated with the trauma.  He also avoided activities, places, or people that aroused recollections of the trauma.  He reportedly had a restricted range of affect (e.g., unable to have loving feelings).  He had difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The Veteran reported continued reexperiencing symptoms since his last examination, noting he experienced weekly intrusive thoughts with moderate intensity, and became more highly distressed when presented with trauma reminders (e.g., sirens, ambulance siren).  He also noted continued avoidance symptoms and behaviors, noting these occur nearly every day with moderate intensity.  He reported his increased arousal symptoms occurred nearly every day with moderate intensity since his last examination.  The Veteran denied significant periods of remission since his last examination.  He endorsed social isolation and avoidance of crowded areas, increased anxiety and hyperarousal, difficulty with sleep, and emotional numbing since his stress exposure.  The Veteran indicated that he had worked as a barber for the past 22 years and was currently employed part-time as a barber.  He indicated that he lost approximately two weeks of work in the last year, primarily due to feet swelling and physical difficulties but also due to poor social interaction.  

The examiner diagnosed PTSD, chronic and assigned a GAF score of 55.  The examiner noted that the Veteran was receiving treatment for his PTSD only two times per year and indicated that it was likely that the Veteran's psychiatric symptoms and functional abilities would improve with more intensive and continued treatment.  The examiner noted that the Veteran's moderate PTSD symptoms appeared to cause definite to serious impairment in his social (e.g., occasional arguments, social isolation) and occupational (e.g., arguments with co-workers) functioning.  However, despite the noted impairment in the occupational functioning, the Veteran's PTSD symptoms would not preclude sedentary or physical employment in and of itself.    
   
Also of record are VA outpatient treatment records dated through September 2009.  These records primarily pertain to the Veteran's physical disorders.   Also, there are additional private treatment records from Goldsboro Psychiatric Clinic dated from December 2008 to June 2009 which reflect current treatment for the Veteran's PTSD.  

The Board finds that a 50 percent rating, but no more, is warranted for the entire time period on appeal.  First, the evidence shows that PTSD the Veteran's abilities to function both in his occupation and socially, with such deficiencies as constricted/restricted affect; depressed and anxious mood; sleep disturbances; avoidance behavior; intrusive thoughts; flashbacks; and difficulty in establishing and maintaining effective work and social relationships.

Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximate the level of impairment associated with a 50 percent evaluation.  Therefore, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD is productive of impairment warranting the higher evaluation of 50 percent under DC 9411 for the entire time period on appeal.

Having determined that a 50 percent rating is warranted for the period beginning October 8, 2008, the Board will now address whether a rating in excess of 50 percent is warranted for the entire time on appeal.  

The evidence does not demonstrate that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the evidence shows that the Veteran suffers from social impairment, in that he has been irritable and isolative, with minimal socialization, the evidence does not show that he necessarily is unable to establish and maintain such relationships.  

Of note, the Veteran has been married to his wife for over 40 years and maintains a significant relationship with his grown children.  As for industrial impairment, he works part-time as a barber and only occasionally misses work, primarily due to feet swelling and physical difficulties.  

While the Veteran has reported depressed mood, avoidance behavior, intrusive thoughts, flashbacks, the mental status examinations in April 2004, October 2008, and February 2011 reflect that thought and communication were within normal limits, no psychotic symptoms, intact hygiene and other basic activities of daily living, orientation to person, place, and time, no obsessive ritualistic behaviors, and normal speech.  

While the evidence outlined above supports a 50 percent rating, it is not consistent with a 70 percent rating.  Specifically, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, and the inability to establish and maintain effective relationships have not been shown.

The Board has considered the GAF scores.  While the Veteran reportedly had a GAF score of 33 in April 2004, the October 2008 VA examination report which shows a GAF score of 50 and the February 2011 examination report which shows a GAF score of 55 note similar symptoms as compared to the April 2004 GAF score.  Therefore, the Board questions the credibility of the April 2004 GAF score of 33 and finds that the totality of the evidence, including the GAF scores, shows that the Veteran's PTSD is most consistent with a 50 percent rating, but no higher.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate PTSD consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for the entire time on appeal.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  As above, the Veteran currently works part-time as a barber and only occasionally misses work, primarily due to feet swelling and physical difficulties.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as constricted/restricted affect, depressed and anxious mood, sleep disturbances, avoidance behavior, intrusive thoughts, and flashbacks are the symptoms included in the criteria found in the rating schedule for his disability and form the basis of a partial grant for benefits.  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The competent evidence of record shows that his PTSD is primarily manifested by constricted/restricted affect; depressed and anxious mood; sleep disturbances; avoidance behavior; intrusive thoughts; flashbacks; and difficulty in establishing and maintaining effective work and social relationships.  The applicable diagnostic code used to rate PTSD provides for ratings based on such symptomatology.  

The applicability of "staged ratings" has been considered, in accordance with Fenderson v. West, 12 Vet. App. 119 (1999) (see also Hart v. Mansfield, 21 Vet. App. 505 (2007)); however, the medical evidence supports the assignment of a 50 percent evaluation, and no greater, for the entire time on appeal.

2.  TDIU

Total disability will be considered to exist where there is  present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service connected for the following disabilities:  PTSD, now evaluated as 50 percent disabling throughout the course of this appeal; diabetes with early nephropathy, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling.  A combined disability evaluation of 70 percent is in effect.  As the Veteran has at least one service-connected disability rated at 40 percent or more, with a combined rating of 70 percent, he meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

In the Veteran's December 2008 claim for a TDIU he indicated that he last worked as a barber in May 2008.  Subsequently, in April 2009 he indicated that he was self-employed and worked full time from 1995 to October 2008 but, since November 2008, only worked two to three days per week due to his psychiatric disorder.    

As above, during the February 2011 VA examination the Veteran reported that he is employed part-time as a barber and only occasionally misses work, primarily due to feet swelling and physical difficulties but also due to poor social interaction.  The February 2011 VA examiner indicated that the Veteran was receiving treatment for his PTSD only two times per year and wrote that it was likely that the Veteran's psychiatric symptoms and functional abilities would improve with more intensive and continued treatment.  The examiner noted that the Veteran's moderate PTSD symptoms appeared to cause definite to serious impairment in his social (e.g., occasional arguments, social isolation) and occupational (e.g., arguments with co-workers) functioning.  However, despite the noted impairment in the occupational functioning, the Veteran's PTSD symptoms would not preclude sedentary or physical employment in and of itself.  

Also, in an October 2010 VA diabetes examination the examiner opined that none of the Veteran's physical medical conditions (diabetes mellitus, hypertension, erectile dysfunction, or hypertension) would negatively impact his ability to perform sedentary work.  According to the October 2010 VA examiner, the peripheral neuropathy would cause problems with walking or if excessive mobility or lifting/carrying in excess of twenty pounds were a requirement of the job.  While Dr. J.C.L. opined that the Veteran was severely compromised in his ability to sustain work relationships and was, therefore, permanently disabled, the Board questions the credibility of this statement given the Veteran's continued employment as a barber, albeit on a part-time basis.  

Therefore, the Board concludes the Veteran is not unemployable due to his service-connected disabilities.  The Veteran's service-connected disabilities may interfere with some types of work, but would not prevent him from obtaining work and have not prevented him from working part-time as a barber for the last several years.  The sole fact that a claimant is unemployed or has difficulty obtaining  employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The October 2010 and February 2011 VA examiners determined that the Veteran's service- connected disabilities would not prevent him from working.  As the Veteran continues to be employed, albeit on a part-time basis and all employment, even sedentary, has not been precluded due solely to the Veteran's service-connected disabilities, referral of this issue for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the TDIU claim, the RO provided the appellant pre-adjudication notice by letter dated in March 2009.  

With regard to the PTSD claim, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of May 13, 2004, the date of his claim, and disability ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

A 50 percent rating, but no more, for PTSD beginning October 8, 2008, is granted subject to the laws and regulations regarding the payment of benefits.

A rating in excess of 50 percent for PTSD for the entire time on appeal is denied.

A TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


